DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted Claims 11-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In the present case, the method of independent Claim 11 can be practiced by a materially different product where the product of Claim 1 has the male screw portion formed on an outer circumferential surface of the plunger rod between a first position and a second position that are different positions in an axial direction along the axis line and the method of Claim 11 can have alternate first and second positions that could be the same positions. Furthermore, examination of method claims 11-14 represents an examination burden on examiner where additional areas and strategies of search would likely be required.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 11-14 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 9-12 recite the limitation “a middle stopper which is fitted on a rear end side of the bypass portion in the cylinder to seal a preparation together with the front stopper” twice.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. Patent No. 8,517,983, hereinafter Kakiuchi, in view of Hommann et al. (USPGPub 2006/0111666). 

Re Claim 1, Kakiuchi Claim 1 discloses a dual chamber prefillable syringe comprising: a cylinder which has a cylindrical shape with an axis line as a center and has a bypass portion formed due to bulging of a part of an inner circumferential surface to an outside; a hub luer-lock which is provided at a front end of the cylinder; a finger grip which is provided at a rear end of the cylinder; a front stopper which is fitted on a front end side of the bypass portion in the cylinder; a middle stopper which is fitted on a rear end side of the bypass portion in the cylinder to seal a preparation together with the front stopper; an end stopper which is fitted into a portion of the cylinder which is on a rear end side of the middle stopper to seal a solvent together with the middle stopper; a plunger rod which is connected to the end stopper from a rear end side of the end stopper through the finger grip; a female screw portion which is formed to be screwed around the axis line onto an inner circumferential surface of the finger grip; and a male screw portion which is formed to be able to be screwed to the female screw portion, male screw portion being formed on an outer circumferential surface of the plunger rod between a first position and a second position that are different positions in an axial direction along the axis line (the last limitation involving a first position and a second position is implicitly disclosed by Kakiuchi Claim 1 limitation “an outer peripheral surface of the plunger rod is formed with a first male screw portion” wherein having a male screw portion implies male screw portion being formed on an outer circumferential surface of the plunger rod between a first position and a second position that are different positions in an axial direction along the axis line). 
	Kakiuchi Claim 1 further discloses a guide groove which is formed in the female screw portion and extends parallel to the axis line; and a guide plate which is formed on a rear end side of the male screw portion on the outer circumferential surface of the plunger rod and is guided in accordance with the guide groove; a first protrusion which is formed at a rear end of the finger grip and with which the guide plate is brought into contact so as to be able to surmount the first protrusion when at least a part of the middle stopper which is advanced by rotating the plunger rod in accordance with the female screw portion and the male screw portion moves out of the bypass portion; and a second protrusion which is formed at the rear end of the finger grip and with which the guide plate having surmounted the first protrusion is brought into contact at a position in which the guide plate can be fitted to the guide groove, wherein a front end of the male screw portion is disposed on the plunger rod such that the front end of the male screw portion reaches a rear end of the female screw portion and can be screwed thereto when a front end of the male screw portion reaches a rear end of the female screw portion and can be screwed thereto when a front end of the middle stopper which is advanced by pressing the plunger rod enters the bypass portion or before the front end of the middle stopper reaches a rear end of the bypass portion, a rear end of the male screw portion is disposed on the plunger rod such that a screwing between the male screw portion and the female screw portion is released when the guide plate is positioned between the first protrusion and the second protrusion. 
	However, the claims of Kakiuchi fail to teach the male screw portion is formed at an equal pitch on the entire range between the first position and the second position of the plunger rod, the front end of the male screw portion is disposed at the first position, and the rear end of the male screw portion is disposed at the second position. In the instant case, this limitation is being considered as implicitly disclosed by the claims of Kakiuchi wherein the make screw portion would have to be formed at an equal pitch on the entire range between the first position and the second position of the plunger rod, the front end of the male screw portion is disposed at the first position, and the rear end of the male screw portion is disposed at the second position for the device to function properly. Regardless, this limitation is well known in the prior art.
	Hommann teaches a dual chamber prefillable syringe (Hommann Figs. 1-3) comprising: a cylinder (1) with a bypass portion (3); a plunger rod (11), a male screw portion (20); and a female screw portion (21), wherein the male screw portion (20) is formed at an equal pitch on the entire range between a first position (Hommann Figs. 1-3) and a second position (Hommann Figs. 1-3) of the plunger rod (11), the front end of the male screw portion (20) is disposed at the first position, and the rear end of the male screw portion (20) is disposed at the second position (Hommann ¶ 0036-0037), thus making it possible to set the axial path of stoppers within the cylinder during rotation of the male screw portion in relation to the female screw portion (Hommann ¶ 0013 and 0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the male screw portion of Kakiuchi to be formed at an equal pitch on the entire range between the first position and the second position of the plunger rod, the front end of the male screw portion is disposed at the first position, and the rear end of the male screw portion is disposed at the second position as disclosed by Hommann, thus making it possible to set the axial path of stoppers within the cylinder during rotation of the male screw portion in relation to the female screw portion.

Re Claim 9, Kakiuchi Claim 1 in view of Hommann teach all of the limitations of Claim 1. The claims of Kakiuchi fail to teach wherein the plunger rod and the end stopper advance in accordance with pitches of the male screw portion and the female screw portion by rotating the plunger rod around the axis line in a state where the male screw portion is screwed to the female screw portion, and the pitches of the male screw portion and the female screw portion are set such that the middle stopper stays in the bypass portion while the solvent flows from a rear side to a front side of the bypass portion in accordance with an advance of the end stopper. Hommann teaches wherein the plunger rod (11) and an end stopper (4) advance in accordance with pitches of the male screw portion (20) and the female screw portion (21) by rotating the plunger rod (11) around the axis line in a state where the male screw portion (20) is screwed to the female screw portion (21), and the pitches of the male screw portion (20) and the female screw portion (21) are set such that a middle stopper (5) stays in the bypass portion (3) while a solvent (8) flows from a rear side to a front side of the bypass portion (3) in accordance with an advance of the end stopper (4) (Hommann ¶ 0036-0037), thus making it possible to set the axial path of stoppers within the cylinder during rotation of the male screw portion in relation to the female screw portion (Hommann ¶ 0013 and 0025).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the plunger rod and the end stopper of Kakiuchi Claim 1 in view of Hommann in accordance with pitches of the male screw portion and the female screw portion by rotating the plunger rod around the axis line in a state where the male screw portion is screwed to the female screw portion, and the pitches of the male screw portion and the female screw portion are set such that the middle stopper stays in the bypass portion while the solvent flows from a rear side to a front side of the bypass portion in accordance with an advance of the end stopper as disclosed by Hommann, thus making it possible to set the axial path of stoppers within the cylinder during rotation of the male screw portion in relation to the female screw portion.

Re Claim 10, Kakiuchi Claim 1 in view of Hommann teach all of the limitations of Claim 1. Claim 2 of Kakiuchi teaches wherein an area other than an area between the first position and the second position on the outer circumferential surface of the plunger rod is provided with no male screw portion.
Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 8,517,983, hereinafter Kakiuchi, in view of Hommann et al. (USPGPub 2006/0111666) above, and further in view of Williams (USPGPub 2006/0079846).

Re Claim 7, Kakiuchi Claim 1 in view of Hommann disclose all of the limitations of Claim 1 in the present case. However, prior patent Kakiuchi in view of Hommann fail to disclose wherein the preparation includes aripiprazole. Williams teaches prefilled syringes containing preparations such as aripiprazole (Williams ¶ 0010) for the purpose of reducing the danger involved in administering an antipsychotic drug such as aripiprazole to a violent/dangerous patient (Williams ¶ 0002-0006). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the dual chamber prefillable syringe of Kakiuchi in view of Hommann to include a prefilled preparation of aripiprazole as taught by Williams for the purpose of reducing the danger involved in administering an antipsychotic drug such as aripiprazole to a violent/dangerous patient (Williams ¶ 0002-0006).

Re Claim 8, Kakiuchi Claim 1 discloses a dual chamber prefillable syringe comprising: a cylinder which has a cylindrical shape with an axis line as a center and has a bypass portion formed due to bulging of a part of an inner circumferential surface to an outside; a hub luer-lock which is provided at a front end of the cylinder; a finger grip which is provided at a rear end of the cylinder; a front stopper which is fitted on a front end side of the bypass portion in the cylinder; a middle stopper which is fitted on a rear end side of the bypass portion in the cylinder to seal a preparation together with the front stopper; an end stopper which is fitted into a portion of the cylinder which is on a rear end side of the middle stopper to seal a solvent together with the middle stopper; a plunger rod which is connected to the end stopper from a rear end side of the end stopper through the finger grip; a female screw portion which is formed to be screwed around the axis line onto an inner circumferential surface of the finger grip; and a male screw portion which is formed to be able to be screwed to the female screw portion, male screw portion being formed on an outer circumferential surface of the plunger rod between a first position and a second position that are different positions in an axial direction along the axis line (the last limitation involving a first position and a second position is implicitly disclosed by Kakiuchi Claim 1 limitation “an outer peripheral surface of the plunger rod is formed with a first male screw portion” wherein having a male screw portion implies male screw portion being formed on an outer circumferential surface of the plunger rod between a first position and a second position that are different positions in an axial direction along the axis line). 
	Kakiuchi Claim 1 further discloses a guide groove which is formed in the female screw portion and extends parallel to the axis line; and a guide plate which is formed on a rear end side of the male screw portion on the outer circumferential surface of the plunger rod and is guided in accordance with the guide groove; a first protrusion which is formed at a rear end of the finger grip and with which the guide plate is brought into contact so as to be able to surmount the first protrusion when at least a part of the middle stopper which is advanced by rotating the plunger rod in accordance with the female screw portion and the male screw portion moves out of the bypass portion; and a second protrusion which is formed at the rear end of the finger grip and with which the guide plate having surmounted the first protrusion is brought into contact at a position in which the guide plate can be fitted to the guide groove, wherein a front end of the male screw portion is disposed on the plunger rod such that the front end of the male screw portion reaches a rear end of the female screw portion and can be screwed thereto when a front end of the male screw portion reaches a rear end of the female screw portion and can be screwed thereto when a front end of the middle stopper which is advanced by pressing the plunger rod enters the bypass portion or before the front end of the middle stopper reaches a rear end of the bypass portion, a rear end of the male screw portion is disposed on the plunger rod such that a screwing between the male screw portion and the female screw portion is released when the guide plate is positioned between the first protrusion and the second protrusion. 
	However, prior patent Kakiuchi in view of Hommann fail to disclose wherein the syringe comprising aripiprazole. Williams teaches prefilled syringes containing preparations such as aripiprazole (Williams ¶ 0010) for the purpose of reducing the danger involved in administering an antipsychotic drug such as aripiprazole to a violent/dangerous patient (Williams ¶ 0002-0006). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the syringe of Kakiuchi to include a prefilled preparation of aripiprazole as taught by Williams for the purpose of reducing the danger involved in administering an antipsychotic drug such as aripiprazole to a violent/dangerous patient.
	The claims of Kakiuchi also fail to teach the male screw portion is formed at an equal pitch on the entire range between the first position and the second position of the plunger rod, the front end of the male screw portion is disposed at the first position, and the rear end of the male screw portion is disposed at the second position. In the instant case, this limitation is being considered as implicitly disclosed by the claims of Kakiuchi wherein the make screw portion would have to be formed at an equal pitch on the entire range between the first position and the second position of the plunger rod, the front end of the male screw portion is disposed at the first position, and the rear end of the male screw portion is disposed at the second position for the device to function properly. Regardless, this limitation is well known in the prior art.
	Hommann teaches a dual chamber prefillable syringe (Hommann Figs. 1-3) comprising: a cylinder (1) with a bypass portion (3); a plunger rod (11), a male screw portion (20); and a female screw portion (21), wherein the male screw portion (20) is formed at an equal pitch on the entire range between a first position (Hommann Figs. 1-3) and a second position (Hommann Figs. 1-3) of the plunger rod (11), the front end of the male screw portion (20) is disposed at the first position, and the rear end of the male screw portion (20) is disposed at the second position (Hommann ¶ 0036-0037), thus making it possible to set the axial path of stoppers within the cylinder during rotation of the male screw portion in relation to the female screw portion (Hommann ¶ 0013 and 0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the male screw portion of Kakiuchi to be formed at an equal pitch on the entire range between the first position and the second position of the plunger rod, the front end of the male screw portion is disposed at the first position, and the rear end of the male screw portion is disposed at the second position as disclosed by Hommann, thus making it possible to set the axial path of stoppers within the cylinder during rotation of the male screw portion in relation to the female screw portion.
Response to Arguments
Applicant’s arguments filed 06/23/2022 with respect to 112 indefinite rejection of Claims 1-8 have been fully considered and are persuasive. Clarifying amendments to Claim 1 have necessitated withdrawal of the 112 indefinite rejection of Claims 1-8.

Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. Applicant’s arguments directed to the double patenting rejections of the present case begin on Page 13 of the response. At the top of Page 14 of the response, applicant argues the claims of Kakiuchi fail to recite “the male screw portion is formed at an equal pitch on the entire range between a first position and a second position of the plunger rod.” Examiner concedes the claims of Kakiuchi fail to recite a pitch of the male screw portion. However, it is examiner’s position that this limitation is implicitly disclosed by the claims of Kakiuchi wherein the device of Kakiuchi Claim 1 cannot function without the male screw portion being formed at an equal pitch on the entire range between a first position and a second position of the plunger rod. Furthermore, examiner now relies upon prior art Hommann to make obvious this limitation. This argument is applicable to both independent Claims 1 and 8. 

Applicant’s arguments directed to 103 rejections begin on Page 15 of the response. The incorporation of Claims 2-6 into independent Claims 1 and 8 is being found sufficient to overcome the 103 rejections of Claims 1 and 8 over Kato in view of Vetter where prior art Kato in view of Vetter fail to teach a guide groove and guide plate and associated limitations thereof recited in Claims 3-6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783